Citation Nr: 0807293	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-29 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to 
August 1970. He also served on active duty for training 
(ACDUTRA) from August 1972 to September 1972 in the Air Force 
Reserve. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for PTSD. The veteran changed residency 
and his claim is now under the jurisdiction of the Honolulu, 
Hawaii RO.

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) at a Central Office hearing in May 2007. A 
transcript of that hearing is of record and associated with 
the claims folder. 

During the May 2007 hearing, the veteran reported in response 
to inquiry that he had access to various tape recordings made 
during the course of his assignment to Thailand which were 
contemporaneous accounts of his claimed stressors - the 
present focus of the claim of service connection for PTSD. 
The veteran was advised that if he desired to submit these 
recordings for consideration by undersigned, he could do so. 
The veteran was afforded an additional period of time in 
which to submit such evidence, but he has not done so.  See 
Stuckey v. West, 13 Vet. App. 163 (1999); Constantino v. 
West, 12 Vet. App. 517 (1999) ((Relative to the regulatory 
duty of hearing officers under 38 C.F.R. § 3.103(c)(2), to 
suggest the submission of evidence that the claimant may have 
overlooked and which would be supportive of the claim.)).    

In correspondence received in July 2007, the veteran reported 
that he would not submit the recordings. He also alluded to 
claimed occurrences of an unspecified nature, during his 
military tenure, which he did not report. 

By letter dated in August 2007, the veteran was again advised 
of the opportunity to submit the recordings he acknowledged 
during the May 2007 hearing. In light of the Board's remand 
of the claim for the purpose of substantiating the veteran's 
claimed stressors, the veteran is advised that he may submit 
any evidence in support that is not currently of record, 
including the tape recordings detailed above and the claimed 
occurrences of an unspecified nature.
 
During the hearing, the veteran raised the issue of service 
connection for gastritis, to include gastrointestinal 
bleeding, neuromuscular disease, head injuries with 
subsequent hypopituitary dysfunction, tinnitus, hearing loss, 
and alcoholism, to include as secondary to PTSD. The issues 
of entitlement to service connection for gastritis, 
neuromuscular disease, and hypopituitary dysfunction were 
previously denied by the RO by rating action of June 2002. 
They were not appealed and became final. Additionally, none 
of the issues are inextricably intertwined with the issue on 
appeal. See Harris v. Derwinski, 1 Vet. App. 180 (1991). 
Therefore, these issues are REFERRED to the RO for the action 
deemed appropriate. 

In October 2007, the veteran submitted additional evidence 
consisting of VA medical records, directly to the Board, 
unaccompanied by waiver of RO jurisdiction. See 38 C.F.R. 
§ 19.31(b)(1) (Mandating that in such circumstances, the 
Board must remand the appeal to the RO for its initial 
consideration and issue of Supplemental Statement of the 
Case). In light of the Board's remand of this appeal, this 
evidence will be considered by the RO, via the Appeals 
Management Center (AMC) in Washington, D.C. 

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the AMC, to ensure compliance with 
applicable law.  VA will notify the veteran if further action 
is required on his part.





FINDINGS OF FACT

1. By rating decision dated in June 2002, service connection 
for PTSD was denied based upon the lack of a verified 
stressor.

2. The veteran was advised of the June 2002 rating decision 
and his appellate rights, but did not appeal.

3. Evidence received since the June 2002 rating decision 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The June 2002 rating decision which denied service 
connection for PTSD is final. 38 U.S.C.A §  7105 (West 2002); 
38 C.F.R. § 3.104(a) (2007).

2. Evidence submitted subsequent to the June 2002 rating 
decison which denied service conenction for PTSD is new and 
material; and the criteria for reopening of the claim are 
met. 38 U.S.C.A §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that by rating decision dated in June 
2002, service connection for PTSD was denied. The veteran was 
apprised of the decision, as well as his appellate rights, by 
letter also dated in June 2002, but the veteran did not 
appeal.

Unappealed rating actions of the RO, as well as those of the 
Board, are final. 38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim to review its merits there must be added to 
the record "new and material evidence."  38 U.S.C.A. § 
5108.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  

Under 38 C.F.R. § 3.156(a), "new" evidence is that which 
was not previously of record.  However, by "material" is 
meant that the evidence raise a reasonable possibility of 
substantiating the claim, and which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. 38 
C.F.R. § 3.156(a) (2007).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).

The veteran's claim was denied because he did not submit 
sufficient detail which would enable the RO to conduct 
meaningful research into the occurrence of stressors which he 
claimed caused PTSD, further discussed below.

Subsequent to the elapse of the one year appeal period, the 
veteran sought to reopen his claim. In part, he submitted new 
information regarding the names of individuals he claims to 
have witnessed being killed or injured; additional 
information as to the places where claimed stressors 
occurred; and further information as to the time of the 
stressful occurrences. 

Presumed credible, this information relates to one or more an 
unestablished facts necessary to substantiate the claim, and 
therefore constitutes both new and material evidence. 38 
C.F.R. § 3.156(a) (2007). The claim will therefore be 
reopened, and remanded for further development.

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.  

ORDER

New and material evidence having been received, the claim of 
service connection for PTSD is reopened. To this extent and 
to this extent only, the appeal is granted.


REMAND

Requisite for a grant of service connection for PTSD is 
medical evidence establishing a diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors. 38 C.F.R. § 3.304(f) (2007). 

In its June 2002 rating decision denying service connection 
for PTSD, the RO found 
that the veteran had not served in combat, nor was he 
subjected to an in-service stressor. In particular, the RO 
found that the veteran had not provided necessary and 
specific information requested concerning stressful events in 
service. 

The evidence necessary to establish that the claimed stressor 
actually varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy." 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(d) (2007).  
If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2002).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). Once independent 
verification of the stressor event has been submitted, the 
veteran's personal exposure to the event may be implied by 
the evidence of record.  A veteran need not substantiate his 
actual presence during the stressor event; the fact that the 
veteran was assigned to and stationed with a unit that was 
present while such an event occurred may strongly suggest 
that he was, in fact, exposed to the stressor event.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

While the veteran has been diagnosed by his non-VA physician 
as having PTSD, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau; Cohen v. Brown, 10 Vet. App. 128, 142 
(1997). 

The veteran asserts that while his military occupational 
specialty was a ground medic (military occupational specialty 
90250), he also served as an augmentee  member of a flight 
crew, and participated in recovery and rescue operations 
(military occupational specialty  92350). In light of the 
remand directed below, the veteran is advised that if he has 
any further information, not currently of record, to 
substantiate this assertion, he may submit it for inclusion 
in the record and appropriate consideration.

The record indicates that the veteran has claimed the 
following stressors, incurred when he was assigned as a 
Medical Services Specialist to the 432nd Dispensary, with the 
630th Combat Support Tactical and Fighter Group in Thailand, 
between October 12, 1966 to October 12, 1967:

1. In December 1966, the veteran participated in 
recovering the body of Air Force Technical Sergeant 
Samuel T. Glegbone, who died in a jet aircraft crash at 
his installation where the veteran was assigned;

2. In December 1966, the veteran responded to another 
aircraft crash at his installation, where he was forced 
to amputate the foot of one of the crew to remove him 
from the aircraft;

3. Between October 1966 to October 1967, the veteran's 
military duties as a medical services specialist 
increased with a heightened amount of air combat 
operations at the base;

4. At some point between October 1966 to October 1967, 
allegedly while he was participating as an air rescue 
crewmember (i.e., not as a ground medic of Air Force 
military occupational specialty 90250, but as a flight 
crew member with military occupational specialty 92350), 
the veteran recovered the body of a Jerry Grusclose, of 
Lakewood, California (the veteran's hometown) and a 
member of the U.S. Marine Corps, who had been killed in 
action;

5. While stationed in Thailand, the veteran was given a 
beverage by an unknown youth, and the veteran had a 
hallucinogenic reaction from the beverage - as confirmed 
by service medical records;

6. In April 1967, the veteran was stabbed in the stomach 
in Thailand and left for dead by unknown assailants, 
and;

7. In December 1967, while on temporary duty in 
Thailand, and attending a performance by Bob Hope, the 
veteran was present when his airbase underwent a mortar 
attack.

Given these reports, the RO/AMC will conduct further research 
towards substantiation of the claimed stressors, and the 
conduct of a clarifying VA examination if necessary. 

The appeal is therefore REMANDED for the following action:

1. The RO/AMC will afford the veteran an 
additional opportunity to provide any 
further clarifying information which can 
be used to research his claimed 
stressors. The veteran is presently 
informed that in the event he provides 
any further information as to the dates 
of the claimed stressors, he should 
specify such dates within a 60-day time 
frame of their occurrence to enable the 
RO/AMC to conduct meaningful research.

2. After receipt of the veteran's 
response or the passage of a reasonable 
amount of time, the RO/AMC will forward 
any information capable of possible 
substantiation to the U.S. Army and Joint 
Services, Records Research Center 
(JSRRC), 7701 Telegraph Road, Kingman 
Building, Room 2C08, Alexandria, VA  
22315-3802; and/or any other government 
records or research depository, and 
request evidence towards substantiation 
of the claimed stressors.  

3. If, and only if, an alleged stressful 
event is verified, the veteran should 
then be scheduled for an appropriate VA 
examination (psychiatric, mental 
disorders or PTSD). Any stressors that 
have been verified should be made known 
to the examiner. The examiner must then 
render an opinion as to whether the 
veteran has PTSD, resulting from a 
verified experience occurring during 
service - i.e., if the veteran is 
diagnosed with PTSD, the examiner must 
state the specific corroborated stressor 
event or events experienced during 
service pursuant to the diagnostic 
criteria set forth in the DSM-IV. The 
claims file should be made available to 
the examiner, who must acknowledge 
receipt and review of the claims file in 
any report generated as a result of the 
examination.

4. The RO/AMC will then readjudicate the 
claim of service connection for PTSD, 
specifially including the question if the 
veteran served in combat, warranting 
application of the presumption afforded 
for combat vetrerans under 38 U.S.C.A § 
1154(b). If the decision is adverse to 
the veteran, he should be provided with 
an appropriate Supplemental Statement of 
the Case, which sets forth the applicable 
legal criteria pertinent to this appeal, 
and he should be given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



